DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of Group I, claims 1-12, 14, 18-20 in the reply filed on 05/03/21 is acknowledged. 
Claim(s) 13 and 15-17 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/21.
The withdrawn claims are rejoined as explained below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Crain on 06/04/21.
.
The application has been amended as follows: 
In claim 1, lines 9-13, please replace:
“




with:
“the slurry requiring an increase in water demand to maintain a slurry fluidity at the same level that it would be without the pregelatinized starch that is less than the increase in water demand required by an otherwise identical slurry containing a starch having a viscosity above 425 centipoise according to the VMA method instead of the pregelatinized starch,”
In claim 18, line 2, please replace “claim 13”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All of claim(s) 1 and 19’s limitations, including product by process limitations, must be given patentable weight because all the limitations of claim(s) 1 and 19 result in a material difference in the final product.
The reasons for allowance that follow are based in part on the terminal disclaimer(s) approved on 06/02/21.

Yu also does not disclose the present invention’s benefits related to compressive strength and water demand associated with the claimed starch viscosities, which is especially relevant in light of the data in the present specification and Applicant’s declarations (the new declaration of 06/02/21 and the declaration from the parent application which has been re-filed in this child application on 06/07/21) which compare the claimed starch viscosities to comparative viscosities outside the claimed scope to show that the claimed lower viscosities results in markedly improved water demand and compressive strength (with the compressive strength property in particular going against the expected trend by showing increased compressive strength at the lower viscosities being claimed), which properties are not suggested by the prior art.  Therefore, the data in the present Application establishes unexpected or surprising results over the prior art that are commensurate in scope with claim(s) 1 and 19.  
Additionally, Applicant’s Declarations and remarks have shown that the claimed scope is clearly commensurate with the scope of the examples and data provided in the declarations and specifications in terms of the type and amount of ingredients used to form the board.  See MPEP 716.02(d).  In particular, the new Declaration of 06/02/21 establishes that the pregelatinized starch does not need to be recited as being hydrolyzed for the claims to be commensurate in scope with the unexpected results discussed above.  

The references cited in the corresponding foreign/PCT application(s) and the parent application have been considered as part of the prior art discussed above.  
Based on the above, claims 1-12, 14, 18-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Restrictions/Rejoinder
The restriction requirement as set forth in the Office action mailed on 03/04/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of 03/04/21 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 13 and 15-17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowed claim(s) 1 and/or 19 and therefore are allowable over the prior art for the same reasons set forth above.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787